AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page I of I   r=r- ,
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                     V.                                               (For Offenses Committed On or After November I, 1987)


                    Alfonso Jose Mares-Collado                                        Case Number: 3:19-mj-22694

                                                                                      Thomas S Si
                                                                                      Defendant's Attorney


REGISTRATION NO. 86317298                                                                                        ~~
THE DEFENDANT:                                                                                                                   8 2019
 IZJ pleaded guilty to count(s) _1.:. :o.:. :f.:. :C.:. :o.:. :m::::!p.:. :l.:. :ai.:. :nt:___ _ _ _ _ _ _ _ _-I---GM.,RK..~;w-=JG+·      .QQ1-JJ.+_ _
                                                                                                                                                       1
 •   was found guilty to count( s)                                                                               SOUTi"i~Fi'N DISTRICT OF CALIFORNIA
                                                                                                                                              o~PUTY
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                    Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                          1
•    The defendant has been found not guilty on count(s)
                                                                             -------------------
•     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             ,,.~ TIME SERVED                                   • ________ days
IZJ Assessment: $10 WAIVED IZJ Fine: WAIVED
IZJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all 1oc~;J:t!/-~1tl
t4i:, defendant's possession at the time of arrest upon their deportation,jl\remo11. C VI M Cl ff-' -
                                                                                                           1
                                                                                                        J
0\ c~n-1fcj~~t Bttn,dant be deported/removed with relative,' ,SC Vl I                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Monday, July 8, 2019
                                                                                  Date of Imposition of Sentence
                1
                  1\     fl I&
Received      V /,cV..cL
             DUSM
                         lJ..;Q,,..U.,(_
                                                                                  HlilLtii!:{~OCK
                                                                                  UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                              3: l 9-mj-22694
